UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35496 Summer Energy Holdings, Inc. (Exact name of registrant as specified in charter) Nevada 20-2722022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 260, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 375-2790 (Issuer’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of May 12, 2015 was 15,384,119. Summer Energy Holdings, Inc. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2015 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION 16 Item 1A Risk Factors 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 5 Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 2 INDEX PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2014 (UNAUDITED) March 31, 2015 December 31, 2014 ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Prepaid and other current assets Total current assets Property and Equipment, net Certificates of Deposit – Restricted Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued wholesale power purchased Accrued expenses Advance to loan amount note Long-term debt – current portion - Total current liabilities Long-Term Liabilities Long-term debt, net of debt discount andcurrent portion - Total long-term liabilities - Total liabilities Stockholders' Equity Series B PreferredStock - $.001 par value, 3,000,000 authorized,1,900,000 shares and1,900,000 shares issued and outstanding at March 31, 2015 and December 31, 2014respectively Common Stock - $.001 par value, 100,000,000 shares authorized, 15,290,220 and 14,943,426 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity ) Total liabilities and stockholders' equity $ $ See accompanying notes to the consolidated financial statements. 3 INDEX SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the Three Months Ended March 31, 2015 For the Three Months Ended March 31, 2014 Electricity Revenue $ $ Cost of Goods Sold Power purchases and balancing/ancillary Transportation and distribution providers charge Total cost of goods sold Gross Profit General and Administrative Operating Income/(Loss) ) Other Income (Expense) Financing costs ) ) Interest expense ) ) Interest income 63 61 Total other income (expense) ) ) Net Income/(Loss) Before Income Taxes ) Income Taxes - - Net Income/(Loss) $ $ ) Series A Preferred shares dividend - ) Series B Preferred shares dividend ) ) Net Income/(Loss) applicable to common shareholders $ $ ) Net income(Loss) per common share: Basic $ $ ) Dilutive $ $ ) Weighted average number of shares: Basic Dilutive See accompanying notes to the consolidated financial statements. 4 INDEX SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2015 AND MARCH 31, 2014 (UNAUDITED) For the Three Months Ended March 31, 2015 For the Three Months Ended March 31, 2014 Cash Flows from Operating Activities Net Income/(Loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by (used) in operating activities: Common stock for services Common stock for financing cost - Interest earned on restricted certificate of deposit ) ) Depreciation of property and equipment Amortization of debt discount Bad debt expense Changes in operating assets and liabilities: Accounts receivable ) Prepaid and other current assets ) Accounts payable Accrued wholesale power purchases ) ) Accrued expenses ) Advances related party - Net cash used in operating activities ) ) Cash Flows from Investing Activities Sale (Purchase) of restricted cash ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Proceeds from note payable - Repayment on note payable ) - Dividends on Series A preferred stock - ) Dividends on Series B preferred stock ) ) Proceeds from issuance of Series B preferred stock - Proceeds from issuance of common shares in a private placement - Net cash provided by financing activity Net Change in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Income taxes paid $
